Citation Nr: 0844828	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-01 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 
50 percent for post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
kidney disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from June 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board observes that, in a May 2001 rating decision, the 
RO denied, in pertinent part, the veteran's claim of service 
connection for a kidney disorder.  The veteran did not appeal 
this decision, and it became final.  See 38 U.S.C.A. § 7104 
(West 2002).  

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for a kidney disorder is as stated on the 
title page.  It appears that, in a May 2005 Statement of the 
Case, the RO essentially reopened and denied the veteran's 
service connection claim for a kidney disorder on the merits.  
Regardless of the RO's actions, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen this claim.  That is, the Board has a 
jurisdictional responsibility to consider whether a claim 
should be reopened, regardless of the RO's finding.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The issue of whether new and material evidence has been 
received to reopen a claim of service connection for a kidney 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected PTSD is manifested, at 
worst, by occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.130, Diagnostic 
Code (DC) 9411 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a September 2004 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the veteran to submit medical evidence 
showing that his service-connected PTSD had worsened and 
noted other types of evidence the veteran could submit in 
support of his claims.  The veteran also was informed of when 
and where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA 
substantially has satisfied the requirement that the veteran 
be advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The veteran also was provided with notice of the Dingess 
requirements in a March 2006 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In response to all of 
this notice, the veteran informed VA in June 2006 that he had 
no further information or evidence to submit in support of 
his claim.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  Under Vazquez-Flores, 38 U.S.C.A. 
§ 5103(a) now requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The VCAA notice letter issued to the veteran and his service 
representative in September 2004 correctly requested evidence 
showing that his service-connected PTSD had increased in 
severity, properly identified the sources of such evidence, 
and also invited the veteran to submit statements from other 
individuals who could describe from their knowledge and 
personal observations how his service-connected PTSD had 
worsened.  Although the VCAA notice letter did not indicate 
that the veteran also could submit evidence showing the 
effect that worsening of his disability had on his employment 
and daily life, the Board finds that failure to satisfy the 
duty to notify in that regard is not prejudicial.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Because 
the veteran's increased rating claim for PTSD is being denied 
in this decision, the Board finds that any failure to notify 
and/or develop this claim under the VCAA cannot be considered 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Further, the veteran and his service representative have 
demonstrated actual knowledge of the VCAA's requirements by 
submitting additional evidence in support of the increased 
rating claim for PTSD.  Thus, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the veteran's increased rating claim for PTSD is 
being denied, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided with examinations to determine the current 
nature and extent of his service-connected PTSD.  In summary, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and no further 
action is necessary to meet the requirements of the VCAA.

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2008); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran's service-connected PTSD currently is evaluated 
as 50 percent disabling under 38 C.F.R. § 4.130, DC 9411.  
See 38 C.F.R. § 4.130, DC 9411 (2008).

Under DC 9411, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability, 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  See 38 C.F.R. § 4.130, DC 9411 (2008).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  GAF scores are but one piece of information 
to be examined, and the Board is obligated to review all 
pertinent evidence and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  As relevant to the veteran's claim, a GAF 
score of 41-50 indicates serious symptoms or any serious 
impairment in social, occupational, or school functioning.

The recent medical evidence shows that, on VA examination in 
October 2004, the veteran's complaints included "lots of 
trouble sleeping and feeling depressed and irritable that he 
cannot get along with people."  He had retired from his job 
in September 2003 after 29 years "because of increased 
conflicts with customers."  His wife of 36 years had been 
very supportive.  He reported only 2 hours of restful sleep a 
night and infrequent (once or twice a week or some times 
twice a month) nightmares and dreams about his Vietnam 
experiences.  He had close contact and a good family 
relationship with his 3 grown children.  He did not socialize 
except when attending occasional VFW meetings or if he went 
to church with his wife.  His leisure pursuits were fishing 
and gardening.  Mental status examination of the veteran 
showed no impairment of thought process or communication, no 
delusions or hallucinations, no suicidal or homicidal 
ideation or plan, full orientation, intact memory, no 
obsessive or ritualistic behavior, coherent and relevant 
speech with no obscure speech patterns, no reported panic 
attacks or impaired impulse control.  The veteran's GAF score 
was 50, indicating serious symptoms.  The diagnoses included 
chronic PTSD.

On VA outpatient treatment in October 2005, the veteran's 
primary problem was an inability to sleep at night.  "I 
might get one good night's sleep every three weeks."  He 
felt on edge "most of the time" and reported some anxiety 
attacks.  He denied any suicidal thoughts.  He had been 
married to his wife for 37 years "but there is a lot of 
conflict going on."  He tried to avoid large crowds of 
people which made him very nervous and caused him to 
experience a lot of intrusive thoughts.  Mental status 
examination of the veteran showed normal speech, logical and 
goal directed thought process, no hallucinations, delusions, 
or suicidal or homicidal ideation.  The assessment was PTSD.  

On VA examination in March 2006, the veteran's primary 
complaint was difficulty with remembering.  He reported that 
he was sleeping well, controlled his irritability, and had 
improved his relationship with his wife although he had no 
friends.  He denied problems with anxiety.  He also reported 
that he and his wife had "worked hard" to make their 
relationship supportive.  He had no friends and few leisure 
pursuits, although he enjoyed gardening.  He gave a vague 
report of variable intrusive memories but denied any current 
nightmares.  He had reduced his alcohol intake substantially 
in the past several months.  The VA examiner reviewed the 
veteran's claims file.  Mental status examination of the 
veteran showed full orientation, no hallucinations or 
suicidal or homicidal ideation, no evidence of frankly 
delusional thinking, some reduced appetite and energy 
reported, minimal eye contact, frequently non-responsive and 
vague comments, generally logical and goal-directed thoughts, 
no report or evidence of panic attacks or 
obsessive/ritualistic behavior, and no report of impaired 
impulse control.   The veteran's GAF score was 50.  The 
assessment was PTSD with minimal reported symptoms.

On VA examination in November 2006, the veteran's primary 
complaints were trouble sleeping, depressive feelings, and 
isolation from others. He was retired and described good 
relationships with his siblings.  He had been married for 
34 years to his wife whom he described "as his sole 
support."  He reported difficulties getting along with his 
eldest son and had infrequent contact with him.  He also 
described his relationships with his other children as 
distant "but is very close to his grandson."  He had no 
social contacts outside of his family and "reports feeling 
easily aggravated by other people and avoiding them for this 
reason."  He rarely participated in activities with 
organizations to which he belonged.  His only leisure 
activities were fishing and gardening.  He no longer drank 
alcohol and recently quit smoking.  Mental status examination 
of the veteran showed full orientation, normal speech, 
logical, coherent, and goal-directed thought processes, no 
indication of psychotic symptoms, and no suicidal or 
homicidal ideation, intent, or plan.  The veteran's GAF score 
was 50.  The diagnosis was PTSD.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a disability rating greater 
than 50 percent for PTSD.  Throughout the pendency of this 
appeal, the veteran's PTSD has been manifested by, at worst, 
serious symptomatology.  He complained consistently of 
trouble sleeping, depressive mood, and an inability to get 
along with other people.  He had been married to his wife for 
at least 35 years and, although he reported increasing 
marital conflict in October 2005, he subsequently reported 
that his marital relationship had improved in March 2006.  
The veteran also initially reported a good relationship with 
his three grown children.  He subsequently reported that his 
relationship with his eldest son was distant but he remained 
close to his grandson.  He repeatedly denied panic attacks.  
No impaired impulse control, speech problems, or anxiety was 
noted on repeated mental status examination of the veteran 
conducted during the pendency of this appeal.  The veteran's 
GAF score was 50 throughout this appeal which indicates, at 
worst, serious symptoms.  The veteran's service-connected 
PTSD also was not totally disabling at any time during this 
appeal; in fact, at the veteran's most recent VA examination 
in March 2006, the VA examiner noted that the veteran's 
service-connected PTSD had minimal symptoms.  Because few of 
the criteria for the next higher rating (i.e., a 70 or 100 
percent rating) are present, the Board finds that a 
disability rating greater than 50 percent for PTSD is not 
warranted.

Finally, the Board notes that the evidence of record from the 
day the veteran filed this claim to the present also supports 
the conclusion that he is not entitled to additional 
increased compensation for his service-connected PTSD at any 
other time within the appeal period.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to a disability rating greater than 50 percent 
for PTSD is denied.


REMAND

The veteran contends that he has submitted new and material 
evidence to reopen his previously denied claim of service 
connection for a kidney disorder.  See 38 C.F.R. § 3.156(a) 
(2008).  To date, however, the veteran has not been notified 
of the relevant definition of new and material evidence, the 
reasons for the prior denial of the claim of service 
connection for a kidney disorder, and the evidence needed to 
substantiate the underlying claim of service connection.  See 
Kent  v. Nicholson, 20 Vet. App. 1 (2006).  Thus, the Board 
finds that, on remand, the RO/AMC should provide appropriate 
notice of the Kent requirements to the veteran and his 
service representative.

Accordingly, this case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations have been satisfied 
in accordance with the recent court 
decisions, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  Specifically, provide 
appropriate notice on the issue of whether 
new and material evidence has been 
received to reopen a claim of service 
connection for a kidney disorder.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
A copy of the notice letter must be 
included in the claims file.

2.  After completion of the foregoing, 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his service representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


